The bond upon which this suit is founded bears date the 10th day of January, 1799, conditioned to pay £24 on or before the 25th day of December then next ensuing; if not paid by that time to bear interest until paid. The judgment is entered for the £24, with interest from the 10th day of January, 1799, until j>aid. This is stated as being erroneous, and that interest should have been given from the 25th of December only. It was contended for the defendant that the words, “ if not paid by the above written time, to bear interest until paid,” are sufficient to warrant the judgment. The words themselves as stated are ambiguous, but if taken as the defendant would have them, they would amount to a nomine'poena, and from the decision of this court in the case of Roberts against Hoggins, would be sufficient to reverse the judgment. Therefore, it is considered by the court, that the judgment aforesaid be reversed, annulled, and set-aside, and that the plaintiffs recover of the defendant their costs by them in this behalf expended. And this court proceeding to give such judgment as the inferior court should have pronounced, it is therefore considered by the court, that the plaintiff recover against the said defendant the sum of £48, the debt in the declaration mentioned, and his costs by him in this behalf expended, and the said defendant in mercy, etc. But this judgment (except as to the costs) may be discharged by the payment of £24, with interest thereon, to be computed after the rate of six per centum per annum, from the 25th day of December, 1799, until paid, which is ordered to be certified to the said circuit court.